DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022, has been entered.
 
Claims 1, 6, 10, 15, and 19 are amended.
Claims 1, 3, 5-10, 12, 14-19, and 21 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims do not recite a concept falling within the category of “Certain Methods of Organizing Human Activity.”  The Examiner respectfully disagrees.  The present claims recite steps and rules for business data evaluation that could be implemented by a human being.  Therefore, the claims attempt to manage human behavior related to data evaluation.  Moreover, the claims involve data analysis for managing business relationships.  The claims merely recite the use of generic computer hardware in a machine learning environment to implement the abstract idea.  Therefore, the claims do not provide a practical application of the abstract idea, or significantly more than an abstract idea.  The claims do not recite an improvement in the field of machine learning or computer technology.  The 
The Applicant additionally contends that the claims recite an improvement to technology by assigning domains to data for the purposes of evaluation.  See Remarks pp. 11-12.  In response, the Examiner submits that putting data into categories or domains does not provide an improvement to a technology or technical field.  No apparent improvement to data management that is rooted in computer technology is recited in the claims.  A human being could assign categories to data, as recited in the claims.  The present claims do not appear to be similar to the claims from Cosmokey Solutions, which ostensibly provide an improvement in computer security that is rooted in computer technology.  The present claims do not involve a process that is rooted in computer technology.  The use of “big data” is not apparent in the claims.  The Applicant compares the present claims to the claims from Example 39, but the claims from Example 39, like Cosmokey Solutions, recite an improvement that is rooted in computer technology.  The claims from Example 39 deal with facial recognition technology that is inherently implemented using computers.  In contrast, the subject matter of the present claims could be implemented mentally or on paper.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
Amendments to the independent claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Daianu reference, cited in the rejections, below.
The Applicant additionally contends that Satyavolu does not teach a data analysis that evaluates data quality, size, and completeness.  See Remarks p. 15.  In response, the Examiner points to newly cited ¶[0158], [0185]-[0187], and [0266] of Satyavolu.  Those passages teach consolidation of data through the removal of duplicate transactions, as well as the identification of typographical errors.  This allows for the development of an accurate model 
The Applicant additionally traverses the rejection of claim 7, contending that the motivational statement is inaccurate.  See Remarks p. 17.  The Examiner respectfully disagrees.  Both Satyavolu and Drennan involve insurance modeling to compare insurance policies.  Therefore, it would have been obvious to include the evasion analysis as taught by Drennan in the method of Satyavolu with the motivation to compare insurance policies.  The skilled artisan in the field of insurance analytics would be motivated to combine the references for this purpose. 
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3, 5-10, 12, 14-19, and 21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer processor and storage device in independent claim 1; a computer-implemented method in claim 10; and a computer readable medium in claim 19).  See MPEP §2106.04(d)[I].  The claims do recite 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, 12, 14-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 12, and 19 recite: “data quality, size, and completeness.”  These terms are relative terms.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to evaluate data quality, size, and completeness; and the metes and bounds of the claims are unknown.  The Specification states: “As a result, the system 100 might automatically evaluate data quality (e.g., duplication), size, timeliness, grain, completeness, etc.”  See ¶[0028].  However, the terms are never defined, and the steps for evaluating data quality, size, and completeness are not provided.  The claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0172560 A1 to Satyavolu et al. (hereinafter ‘SATYAVOLU’) in view of US 2019/0188326 A1 to Daianu et al. (hereinafter ‘DAIA NU’), US 2016/0086222 A1 to Kurapati (hereinafter ‘KURAPATI’), and US 2007/0156555 A1 to Orr (hereinafter ‘ORR’).


Claim 1 (Currently Amended)
SATYAVOLU discloses a system to evaluate third-party data for an enterprise (see ¶[0037] and Fig. 72; third party data from a user’s financial account 7218), comprising: a first-party data source to provide information about potential customers from the enterprise (see ¶[0264]-[0268] and Fig. 72; historic customer information relating to previous offers 7214.  Public and inferred data may be used.  The platform provides the ability to understand customers or potential customers); 
a third-party data source to provide additional information about the potential customers from sources other than the enterprise (see again Fig. 72]; third party data 7218); 
a model factory to provide information about at least one enterprise predictive model trained with a first training set (see ¶[0153]-[0154], [0185] and [0226]; an insurance policy offering model and a model of customer preferences.  See also ¶[0188]; use one or more training sets of transaction data); 
a third-party data evaluation platform coupled to the first-party data source, the third-party data source, and the model factory platform (see ¶[0025]; a third party application may be a transaction analytics application, such as a fraud detection application), including: 
a computer processor (see ¶[0277]-[0279]; a machine that executes software, codes, and instructions on a processor.  A server that includes communication devices); and 
a storage device in communication with said processor and storing instructions adapted to be executed by said processor (see again ¶[0277]-[0279]; a machine that executes software, codes, and instructions on a processor.  The processor may access a storage medium.  A server that includes communication devices)  to: (i) receive information about the enterprise predictive model from the model factory (see ¶[0279]; the system may be deployed in part on a cloud server with storage media), 
(ii) receive the additional information about the potential customers from the third- party data source (see again Fig. 72]; third party data 7218), 
SATYAVOLU does not specifically disclose, but DAIA NU discloses, (iii) create a set of tags for the additional information, wherein the set of tags assigns the additional information to at least one domain (see ¶[0031]; a predictive model that learns a relationship between tags, enhanced by a domain-specific ontology.  A decision tree computes probabilities for tags).
SATYAVOLU discloses a system and method for profitability analytics that includes predictive analytics.  DAIA NU discloses domain specific natural language understanding of customer intent that includes the use of a decision tree that computes probabilities for tags in a domain-specific ontology.  It would have been obvious to include the decision tree as taught by DAIA NU in the system executing the method of SATYAVOLU with the motivation to predict customer intent to determine profitability.
SATYAVOLU further discloses (iv) analyze the additional information to determine an impact on the enterprise predictive model (see ¶[0126] and [0130]; repeat the process or obtaining service offering data to determine on an updated based an offering that meets user’s needs and preferences.  See also ¶[0214] and [0274]; update a targeting campaign for the merchant of modify offers).
SATYAVOLU does not specifically disclose, but ORR discloses, in connection with potential risk applications for insurance company underwriting (see abstract and ¶[0054]; solve for risk efficient financial structures dealing with liability portfolios for a cashflow sensitive instrument.  See also ¶[0007] and [0110]-[0112]; loan and mortgage securitization, hedging currency, optimal libor index)
SATYAVOLU further discloses, wherein the analysis includes an evaluation of all of data quality, size, and completeness (see ¶[0266]; consolidation may include the removal of duplicate transactions and the like.  Split data sets into smaller sizes See also ¶[0158] and 
SATYAVOLU further discloses (v) output an indication of a result of said analysis; and a database of findings to store information about the indication of the result of said analysis (see ¶[0215] and [0234] & Fig. 32; a merchant dashboard with a reporting tab that indicates revenue per transaction, revenue per customer, and the like),
wherein the system executes performance monitoring using machine learning (see ¶[0182]-[0183]; a merchant learning engine) to automatically and proactively identify invalid data (see again ¶[0158] and [0185]-[0187]; identify errors in billing through analysis of service usage data.  Identify typographical errors.  Reduce ambiguity through the use of machine learning techniques).
SATYAVOLU does not explicitly disclose, but KURAPATI discloses, wherein the system automatically re-trains the enterprise predictive model using the additional information about the potential customers from the third-party data source (see ¶[0052] and [0351]-[0352]; analyzing transaction data includes iterating probabilities until a stabilization occurs) as a second training set (see ¶[0230]; include using one or more training sets of transaction data).
SATYAVOLU discloses a system and method for profitability analytics that includes predictive analytics and cluster analytics (see ¶[0254]) to predict usage patterns (see abstract).  KURAPATI discloses targeted offers in similar categories using cluster analytics (see ¶[0047]) to predict service usage data (see ¶[0012]) that includes iterating probabilities.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative analysis as taught by KURAPATI in the system executing the method of SATYAVOLU with the motivation to predict customer behavior.  
SATYAVOLU does not specifically disclose, but ORR discloses, wherein information in the database of findings is used by data scientists and an unconstrained loss modeling team to identify and feedback important information to an unconstrained loss modeling component of the model factory (see claims 54 and 55; a model for analyzing a cashflow sensitive instrument at least partially based on risk and/or cost, wherein said optimization model is unconstrained).
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]) that includes a loan account and insurance services (see ¶[0015]-[0017] & [0127].  ORR discloses determining optimal financial structures and risk exposures that includes an unconstrained optimization model for the purposes of loan and mortgage securitization.  It would have been obvious for one of ordinary skill in the art at the time of the invention to include the model as taught by ORR in the system executing the method of SATYAVOLU to compare profitability of loan and insurance offerings.

Claim 3 (Previously Presented)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the system as set forth in claim 1.
SATYAVOLU further discloses wherein said identification is performed via cloud analytics (see ¶[0266]; processing in the cloud) associated with at least one of: (i) object storage, (ii) a data catalog (see ¶[0012]; a database), (iii) a data lake store (see again ¶[0012]; a database), (iv) a data factory (see again ¶[0012]; a database.  See also ¶[0127]; a service offering model), (v) machine learning (see ¶[0186]; machine learning techniques), and (vi) artificial intelligence services (see ¶[0288]; devices having artificial intelligence).

Claim 5 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the system as set forth in claim 1.
SATYAVOLU further discloses wherein the system automatically scores the additional information about the potential customers from the third-party data source (see ¶[0039] and .

Claim 9 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the system as set forth in claim 1.
SATYAVOLU further discloses wherein the indication of the result of said analysis is associated with a variable or weighing factor of a predictive model (see ¶[0266]-0268] and Fig. 71; a variable extraction process for mining large amounts of data to be input into a machine learning model).

Claim 10 (Currently Amended)
SATYAVOLU discloses a computer-implemented method (see ¶[0277]-[0279]; a machine that executes software, codes, and instructions on a processor.  A server that includes communication devices) to evaluate third-party data for an enterprise (see ¶[0037] and Fig. 72; third party data from a user’s financial account 7218), comprising: receiving from the enterprise information about potential customers via a first- party data source (see ¶[0264]-[0268] and Fig. 72; historic customer information relating to previous offers 7214.  Public and inferred data may be used.  The platform provides the ability to understand customers or potential customers); 
receiving from sources other than the enterprise additional information about the potential customers via a third-party data source (see again Fig. 72]; third party data 7218). 
SATYAVOLU does not specifically disclose, but DAIA NU discloses, creating a set of tags for the additional information, wherein the set of tags assigns the additional information to at least one domain (see ¶[0031]; a predictive model that learns a relationship between tags, enhanced by a domain-specific ontology.  A decision tree computes probabilities for tags).

SATYAVOLU further discloses receiving information about at least one enterprise predictive model from a model factory (see ¶[0153]-[0154], [0185] and [0226]; an insurance policy offering model and a model of customer preferences.  See also ¶[0025] and [0279]; a third party application may be a transaction analytics application, such as a fraud detection application.  The system may be deployed in part on a cloud server with storage media).
SATYAVOLU further discloses, wherein the at least one enterprise predictive model is trained with a first training set (see ¶[0153]-[0154], [0185] and [0226]; an insurance policy offering model and a model of customer preferences.  See also ¶[0188]; use one or more training sets of transaction data); 
analyzing, by a third-party data evaluation platform, the additional information to determine an impact on the enterprise predictive model (see ¶[0126] and [0130]; repeat the process or obtaining service offering data to determine on an updated based an offering that meets user’s needs and preferences.  See also ¶[0214] and [0274]; update a targeting campaign for the merchant of modify offers).
SATYAVOLU does not specifically disclose, but ORR discloses, in connection with potential risk applications for insurance company underwriting (see abstract and ¶[0054]; solve for risk efficient financial structures dealing with liability portfolios for a cashflow sensitive instrument.  See also ¶[0007] and [0110]-[0112]; loan and mortgage securitization, hedging currency, optimal libor index).
, wherein the analysis includes an evaluation of all of: data quality, size, and completeness (see ¶[0266]; consolidation may include the removal of duplicate transactions and the like.  Split data sets into smaller sizes See also ¶[0158] and [0185]-[0187]; identify errors in billing through analysis of service usage data.  Identify typographical errors.  Reduce ambiguity).
SATYAVOLU further discloses storing an indication of a result of said analysis in a database of findings (see ¶[0215] and [0234] & Fig. 32; a merchant dashboard with a reporting tab that indicates revenue per transaction, revenue per customer, and the like.  See also ¶[0126]; the output of the tracking engine may be stored in the tracking database.  See also ¶[0277[; a cloud server),
wherein a system associated with the method executes performance monitoring using machine learning (see ¶[0182]-[0183]; a merchant learning engine) to automatically and proactively identify invalid data (see again ¶[0158] and [0185]-[0187]; identify errors in billing through analysis of service usage data.  Identify typographical errors.  Reduce ambiguity through the use of machine learning techniques).
SATYAVOLU does not explicitly disclose, but KURAPATI discloses, wherein the system automatically re-trains the enterprise predictive model using the additional information about the potential customers from the third-party data source (see ¶[0052] and [0351]-[0352]; analyzing transaction data includes iterating probabilities until a stabilization occurs) as a second training set (see ¶[0230]; include using one or more training sets of transaction data).
SATYAVOLU does not specifically disclose, but ORR discloses, and wherein information in the database of findings is used by data scientists and an unconstrained loss modeling team to identify and feedback important information to an unconstrained loss modeling component of the model factory (see claims 54 and 55; a model for analyzing a cashflow sensitive instrument at least partially based on risk and/or cost, wherein said optimization model is unconstrained).

SATYAVOLU further discloses executing performance monitoring (see ¶[0182]-[0183]; a merchant learning engine) to automatically and proactively identify invalid data (see again ¶[0158] and [0185]-[0187]; identify errors in billing through analysis of service usage data.  Identify typographical errors.  Reduce ambiguity through the use of machine learning techniques).
SATYAVOLU does not explicitly disclose, but KURAPATI discloses, and automatically re-trains the enterprise predictive model using the additional information about the potential customers from the third-party data source (see again ¶[0037] and Fig. 72; third party data from a user’s financial account 7218.  See also ¶[0025]; a third party application may be a transaction analytics application, such as a fraud detection application). 
SATYAVOLU discloses a system and method for profitability analytics that includes predictive analytics and cluster analytics (see ¶[0254]) to predict usage patterns (see abstract).  KURAPATI discloses targeted offers in similar categories using cluster analytics (see ¶[0047]) to predict service usage data (see ¶[0012]) that includes iterating probabilities.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative analysis as taught by KURAPATI in the system executing the method of SATYAVOLU with the motivation to predict customer behavior.  

Claim 12 (Previously Presented)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the method as set forth in claim 10.
SATYAVOLU further discloses wherein said identification is performed via cloud analytics (see ¶[0266]; processing in the cloud) associated with at least one of: (i) object storage, (ii) a data catalog (see ¶[0012]; a database), (iii) a data lake store (see again ¶[0012]; a database), (iv) a data factory (see again ¶[0012]; a database.  See also ¶[0127]; a service offering model), (v) machine learning (see ¶[0186]; machine learning techniques), and (vi) artificial intelligence services (see ¶[0288]; devices having artificial intelligence).

Claim 14 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the method as set forth in claim 10.
SATYAVOLU further discloses further comprising: automatically scoring the additional information about the potential customers from the third-party data source (see ¶[0039] and [0045]; a brand sentiment score data value.  See also ¶[0235]; a relevance score for keywords.  See also ¶[0238]; influence scores and importance scores).

Claim 18 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the method as set forth in claim 10.
SATYAVOLU further discloses wherein the indication of the result of said analysis is associated with a variable or weighing factor of a predictive model (see ¶[0266]-0268] and Fig. 71; a variable extraction process for mining large amounts of data to be input into a machine learning model).

Claim 19 (Currently Amended)
SATYAVOLU discloses a non-transitory, computer-readable medium storing instructions adapted to be executed by a computer processor (see again ¶[0277]-[0279]; a machine that executes software, codes, and instructions on a processor.  The processor may access a storage medium.  A server that includes communication devices) to perform a method to evaluate third-party data for an enterprise (see ¶[0037] and Fig. 72; third party data from a user’s financial account 7218), said method comprising: receiving from the enterprise information about potential customers via a first- party data source (see ¶[0264]-[0268] and Fig. 72; historic customer information relating to previous offers 7214.  Public and inferred data may be used.  The platform provides the ability to understand customers or potential customers); 
receiving from sources other than the enterprise additional information about the potential customers via a third-party data source (see again Fig. 72]; third party data 7218). 
SATYAVOLU does not specifically disclose, but DAIA NU discloses, creating a set of tags for the additional information, wherein the set of tags assigns the additional information to at least one domain (see ¶[0031]; a predictive model that learns a relationship between tags, enhanced by a domain-specific ontology.  A decision tree computes probabilities for tags).
SATYAVOLU discloses a system and method for profitability analytics that includes predictive analytics.  DAIA NU discloses domain specific natural language understanding of customer intent that includes the use of a decision tree that computes probabilities for tags in a domain-specific ontology.  It would have been obvious to include the decision tree as taught by DAIA NU in the system executing the method of SATYAVOLU with the motivation to predict customer intent to determine profitability.
SATYAVOLU further discloses receiving information about at least one enterprise predictive model from a model factory (see ¶[0153]-[0154], [0185] and [0226]; an insurance policy offering model and a model of customer preferences.  See also ¶[0025] and [0279; a third ,
SATYAVOLU further discloses, wherein the at least one enterprise predictive model is trained with a first training set (see ¶[0153]-[0154], [0185] and [0226]; an insurance policy offering model and a model of customer preferences.  See also ¶[0188]; use one or more training sets of transaction data); 
analyzing, by a third-party data evaluation platform, the additional information to determine an impact on the enterprise predictive model (see ¶[0126] and [0130]; repeat the process or obtaining service offering data to determine on an updated based an offering that meets user’s needs and preferences.  See also ¶[0214] and [0274]; update a targeting campaign for the merchant of modify offers).
SATYAVOLU does not specifically disclose, but ORR discloses, in connection with potential risk applications for insurance company underwriting (see abstract and ¶[0054]; solve for risk efficient financial structures dealing with liability portfolios for a cashflow sensitive instrument.  See also ¶[0007] and [0110]-[0112]; loan and mortgage securitization, hedging currency, optimal libor index)
SATYAVOLU further discloses, wherein the analysis includes an evaluation of all of: data quality, size, and completeness see ¶[0266]; consolidation may include the removal of duplicate transactions and the like.  Split data sets into smaller sizes See also ¶[0158] and [0185]-[0187]; identify errors in billing through analysis of service usage data.  Identify typographical errors.  Reduce ambiguity); and 
storing an indication of a result of said analysis in a database of findings (see ¶[0215] and [0234] & Fig. 32; a merchant dashboard with a reporting tab that indicates revenue per transaction, revenue per customer, and the like.  See also ¶[0126]; the output of the tracking engine may be stored in the tracking database.  See also ¶[0277[; a cloud server).
wherein a system associated with the method executes performance monitoring using machine learning to automatically and proactively identify invalid data (see ¶[0234], [0241], [0268]-0270] & [0273]; identify potential current and future needs for loans through intent learning.  Develop a model for spending behavior and predict customer behavior.  See also ¶[0214]; monitoring of campaign performance).
SATYAVOLU does not explicitly disclose, but KURAPATI discloses, wherein the system automatically re-trains the enterprise predictive model using the additional information about the potential customers from the third-party data source (see ¶[0052] and [0351]-[0352]; analyzing transaction data includes iterating probabilities until a stabilization occurs) as a second training set (see ¶[0230]; include using one or more training sets of transaction data).
SATYAVOLU discloses a system and method for profitability analytics that includes predictive analytics and cluster analytics (see ¶[0254]) to predict usage patterns (see abstract).  KURAPATI discloses targeted offers in similar categories using cluster analytics (see ¶[0047]) to predict service usage data (see ¶[0012]) that includes iterating probabilities.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative analysis as taught by KURAPATI in the system executing the method of SATYAVOLU with the motivation to predict customer behavior.  
SATYAVOLU does not specifically disclose, but ORR discloses, and wherein information in the database of findings is used by data scientists and an unconstrained loss modeling team to identify and feedback important information to an unconstrained loss modeling component of the model factory (see claims 54 and 55; a model for analyzing a cashflow sensitive instrument at least partially based on risk and/or cost, wherein said optimization model is unconstrained).
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]) that includes a loan account and insurance services (see ¶[0015]-[0017] & [0127].  ORR discloses determining optimal financial structures and risk exposures that includes an unconstrained optimization model for 

Claim 21 (Previously Presented)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the medium as set forth in claim 19.
SATYAVOLU further discloses wherein said identification is performed via cloud analytics (see ¶[0266]; processing in the cloud) associated with at least one of: (i) object storage, (ii) a data catalog (see ¶[0012]; a database), (iii) a data lake store (see again ¶[0012]; a database), (iv) a data factory (see again ¶[0012]; a database.  See also ¶[0127]; a service offering model), (v) machine learning (see ¶[0186]; machine learning techniques), and (vi) artificial intelligence services (see ¶[0288]; devices having artificial intelligence).

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0172560 A1 to SATYAVOLU et al. in view of US 2019/0188326 A1 to DAIA NU et al., US 2016/0086222 A1 to KURAPATI, and US 2007/0156555 A1 to ORR as applied to claim 1 above, and further in view of US 2014/0379386 A1 to DRENNAN et al. (hereinafter ‘DRENNAN’).

Claim 6 (Currently Amended)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the system as set forth in claim 1.
wherein the information from the first-party or third-party data source includes all of: a risk claim file (see ¶[0153]; claims made again existing or recent policies).
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR does not specifically disclose, but DRENNAN discloses, a medical report, a police report (see ¶[0021] and claims 1 and 2; process insurance claims profiles and applications using medical reports and police reports), 
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]).  DRENNAN discloses evaluating multiple insurance applications that includes evaluation of medical reports and police reports.  It would have been obvious to include the medical reports and police reports as taught by DRENNAN in the system executing the method of SATYAVOLU with the motivation to compare insurance policies.  
SATYAVOLU further discloses and social network data (see ¶[0025], [0029], and [0214]; the third party application may be a social networking application).

Claim 7 (Previously Presented)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the system as set forth in claim 1.
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR does not specifically disclose, but DRENNAN discloses wherein a first enterprise predictive model is associated with (xiii) large loss and volatile claim detection, and a second enterprise predictive model is associated with a premium evasion analysis (see ¶[0025] and [0044]; & claims 1 and 3; large loss and volatile claim detection, and a premium evasion analysis).
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]).  DRENNAN discloses 

Claim 8 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, ORR, and DRENNAN discloses the system as set forth in claim 7.
SATYAVOLU further discloses wherein the indication of the result of said analysis is to: (i) trigger a risk application, or (ii) update a risk application (see ¶[0127]; determine on an updated service basis which alternative service offering is better than the user’s current service.  The service offering may related to insurance services).

Claim 15 (Currently Amended)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the method as set forth in claim 10.
SATYAVOLU further discloses wherein the information from the first-party or third-party data source includes all of a risk claim file (see ¶[0153]; claims made again existing or recent policies).
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR does not specifically disclose, but DRENNAN discloses, a medical report, a police report (see ¶[0021] and claims 1 and 2; process insurance claims profiles and applications using medical reports and police reports), 
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]).  DRENNAN discloses evaluating multiple insurance applications that includes evaluation of medical reports and police 
SATYAVOLU further discloses and social network data (see ¶[0025], [0029], and [0214]; the third party application may be a social networking application).

Claim 16 (Previously Presented)
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR discloses the method as set forth in claim 10.
The combination of SATYAVOLU, DAIA NU, KURAPATI, and ORR does not specifically disclose, but DRENNAN discloses wherein a first enterprise predictive model is associated with large loss and volatile claim detection, and a second enterprise predictive model is associated with a premium evasion analysis (see ¶[0025] and [0044]; & claims 1 and 3; large loss and volatile claim detection, and a premium evasion analysis).
SATYAVOLU discloses a method of profitability analytics that includes comparing insurance policies for evaluating service offerings (see ¶[0153]) that includes a loan account and insurance services (see ¶[0015]-[0017] & [0127]).  DRENNAN discloses evaluating multiple insurance applications that includes large loss and volatile claim detection, and premium evasion analysis.  It would have been obvious to include the large loss and volatile claim detection, and premium evasion analysis as taught by DRENNAN in the system executing the method of SATYAVOLU with the motivation to compare insurance policies.  

Claim 17 (Original)
The combination of SATYAVOLU, DAIA NU, KURAPATI, ORR, and DRENNAN discloses the method as set forth in claim 16.
wherein the indication of the result of said analysis is to: (i) trigger a risk application, or (ii) update a risk application (see ¶[0127]; determine on an updated service basis which alternative service offering is better than the user’s current service.  The service offering may related to insurance services).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624